DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 5 and 18, the limitation of resetting the shot clock in response to the button being pressed appears to be in contradiction with the limitation in claims 1 and 11 wherein the shot clock is actively controlled without pressing a physical or digital button; resetting a shot clock is considered to be actively controlling the shot clock.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,318,362 in view of U.S. Patent Application Publication Number 2008/0200287 (Marty et al., hereinafter Marty).  Regarding claims 1, 2 and 11, although the claims at issue are not identical, they are not patentably distinct from each other because operation of the system of the ‘362 claims as intended is considered to perform the recited arming and detecting of the let detection function.  The ‘362 claims control the shot with a button on a tablet.  However, Marty discloses the functional equivalence between voice recognition and other input mechanisms in today’s technology of computers and tablets.  See Marty, paragraph [0079].  It would have obvious to substitute the voice recognition input as shown in Marty for computer/tablet button inputs of the ‘362 claims because Marty teaches that the selection of any well-known input mechanism as a controller would be within the level of ordinary skill in the art.  Regarding claim 3, starting a shot clock after the completion of a point is considered to be the whole point of a shot clock and the step of starting it after the announcement of the score would have been obvious as a matter of common sense.  Regarding claims 4, 5, 17 and 18, claim 3 of the ‘362 claims discloses the recited start of point signal.  Regarding claim 6, instead of constraining the shot clock with the tablet of the chair umpire, it would have an obvious matter of design choice to place the shot clock adjacent the tennis court in order to allow the players and audience, in addition to the chair umpire, to see recognize when the next point should begin.  Regarding claim 9, claim 1 of the ‘362 claims discloses the impact between the ball and the tennis net which is considered to be a perturbation.  Regarding claim 10, the use of finger or hand gestures on a tablet are considered old and well-known techniques in using a tablet.  Regarding claims 12 and 13, as Marty already teaches the concept of voice recognition, it would have been recognized by one of ordinary skill in the art that providing a well-known microphone would have yielded predictable results and resulted in an improved system, namely one that would better capture the user’s voice.  Regarding claim 14, claim 4 of the ‘362 claims discloses the recited tablet.  Regarding claims 15 and 16, claims 5 and 6 of the ‘362 disclose the recited handset.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,318,362 in view of Marty as applied above in view of U.S. Patent Application Publication Number 2018/0160943 (Fyfe et al., hereinafter Fyfe).   Fyfe discloses the functional equivalence between gestures using a camera and other input mechanisms in today’s technology of computers and tablets.  See Fyfe, paragraph [0025].  It would have obvious to substitute the camera/gesture input as shown in Fyfe for computer/tablet button inputs of the ‘362 claims because Fyfe teaches that the selection of any well-known input mechanism as a controller would be within the level of ordinary skill in the art.
Claims 1-3, 6-9, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,583,341 in view of Marty as applied above.  Regarding claims 1, 2 and 11, although the claims at issue are not identical, they are not patentably distinct from each other because the same indicator, button and interface/computer system and associated steps are being claimed.  The ‘341 claims control the shot with a button on a tablet.  However, Marty discloses the functional equivalence between voice recognition and other input mechanisms in today’s technology of computers and tablets.  See Marty, paragraph [0079].  It would have obvious to substitute the voice recognition input as shown in Marty for computer/tablet button inputs of the ‘341 claims because Marty teaches that the selection of any well-known input mechanism as a controller would be within the level of ordinary skill in the art.  Regarding claim 3, starting a shot clock after the completion of a point is considered to be the whole point of a shot clock and the step of starting it after the announcement of the score would have been obvious as a matter of common sense.  Regarding claim 6, claim 11 of the ‘341 claims disclose the shot clock on the tennis court.  Regarding claim 7, claim 15 of the ‘341 claims disclose the recited threshold force limitation.  Regarding claim 8, claim 20 of the ‘341 claims disclose the recited fingerprint limitation.  Regarding claim 9, claim 9 of the ‘341 claims discloses the impact between the ball and the tennis net which is considered to be a perturbation.  Regarding claim 20, claims 15 and 20 of the ‘341 claims disclose the recited threshold force and fingerprint limitations.
Claims 1-3, 6-9, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,272,307 in view of Marty as applied above.  Regarding claims 1, 2 and 11, although the claims at issue are not identical, they are not patentably distinct from each other because the same indicator, button and interface/computer device and associated steps are being claimed.  The ‘307 claims control the shot with a button on a tablet.  However, Marty discloses the functional equivalence between voice recognition and other input mechanisms in today’s technology of computers and tablets.  See Marty, paragraph [0079].  It would have obvious to substitute the voice recognition input as shown in Marty for computer/tablet button inputs of the ‘307 claims because Marty teaches that the selection of any well-known input mechanism as a controller would be within the level of ordinary skill in the art.  Regarding claim 3, starting a shot clock after the completion of a point is considered to be the whole point of a shot clock and the step of starting it after the announcement of the score would have been obvious as a matter of common sense.  Regarding claim 7, claim 19 of the ‘307 claims disclose the recited threshold force limitation.  Regarding claim 8, claim 20 of the ‘307 claims disclose the recited fingerprint limitation.  Regarding claim 9, claim 12 of the ‘307 claims discloses the impact between the ball and the tennis net which is considered to be a perturbation.  Regarding claim 20, claims 7 and 11 of the ‘307 claims disclose the recited threshold force and fingerprint limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711